DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species 1, i.e. claims 1-10 in the reply filed on December 2, 2021 is acknowledged.
Drawings
Figure 4 of the drawings submitted October 1, 2019 is objected to because the figure does not match what is set forth in the specification. In the specification, page 9, last paragraph it is stated that at an azimuth angle of 45 degrees there are 4 alignment marks however, the figure only discloses 3 alignment marks within the circle, the specification states that azimuth angles of 90 degrees and 0 degrees each have 3 alignment marks while the figure only discloses each having 2 alignment marks within the circle. Figure 4 therefore discloses similar to what is disclosed in figure 3 and does not match its description as set forth in the specification. Correction is required. 
Specification
	The specification is objected to for the following reason. On page 9, last sentence, it is stated “For example, if azimuth angle 900 and azimuth angle 450 each have 4 alignment marks then the correction would be 4 alignment marks at 600 which is 




0 and 900” is presumed to mean “…then the correction would be 4 alignment marks at 67.50…” i.e. half the distance between 45 and 90. 
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant is claiming “said markings comprise a laser grid” which is not disclosed or explained with the specification rendering the claim vague and indefinite. Specifically, a “grid” by definition is “a network of uniformly spaced horizontal and perpendicular lines” i.e. “a grating” (Merriam-Webster dictionary). Neither the specification nor the drawings disclose any of the markings as formed in grating pattern. Additionally, the specification does not disclose what is meant by a “grid pattern”. It is therefore not understood as to what type of pattern is being claimed and, as such the claim lacks enablement.  For purposes of examination, the assumed meaning is “said markings comprise laser etchings”. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 7, the claimed “baseline circular marking” is not understood nor explained within the specification or drawings. The structure of what makes a “baseline circular marking” is not depicted or explained. . 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 10, the claimed “or periphery ophthalmic lens” is not understood or explained within the specification and is not a known term of art. As such, it is not understood as to what is meant by a “periphery ophthalmic lens”. For purposes of examination, the claimed “or periphery ophthalmic lens” has not been given patentable weight and it is suggested that it be deleted from the claim for clarity. 
Claims 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With further respect to claim 1, the claimed “said marking comprising radially extending” is vague and indefinite. It is not clear if applicant is claiming a minimum of just one marking for differing radial degrees or if applicant is requiring a plurality of markings for each differing radial degree. The lack of clarity renders the claim vague and indefinite. 	
With further respect to claim 1, the claimed “radially extending and circumferentially aligned” is vague and indefinite. It is not understood as to what is meant by “circumferentially aligned”. It is not clear if applicant is describing marks being aligned along a radius of the lens toward the circumference such as in figure 3, at 45 degrees for example, the five marks being aligned along the radius toward the circumference i.e. “circumferentially aligned”. On the other hand, it is not clear if applicant is claiming marks being aligned around the circumference of the lens such as in figure 3, the inner markings for each degree from 0 degrees to 315 degrees being somehow aligned around the circumference i.e. “circumferentially aligned”. Furthermore, if this latter is the intended meaning it is not clear if applicant is claiming that the marks are evenly spaced around the circumference or if some other meaning is intended for the claimed “aligned”. For the aforementioned reasons, the claim is vague and indefinite. 
For purposes of examination, based on the two 112 rejections of claim 1 above, the assumed meaning of claim 1 is “an ophthalmic lens having visible markings on a surface of said lens, wherein a plurality of markings are each aligned along each of a plurality of differing radii of the lens as radially extending markings and wherein a plurality of markings are located annularly around the lens as alignment members”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbach publication number 2015/0261294.
	With respect to claim 1, Urbach discloses the limitations therein including the following: an ophthalmic lens (abstract). The claimed “decentration diagnostic device” is set forth in the preamble and need not be given patentable weight. Furthermore, the claimed “decentration diagnostic device” is not claiming any additional structure and, at best, is merely describing a method of using the ophthalmic lens. It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Urbach further discloses the ophthalmic lens having visible markings on a surface (fig 5A, paragraph 0061, the disclosed “markings or grooves 502, 504”); wherein a plurality of markings are each aligned along each of a plurality of differing radii of the lens as radially extending markings (see fig 5A below, 
	 

    PNG
    media_image1.png
    678
    689
    media_image1.png
    Greyscale

With respect to claim 2, Urbach further discloses the markings as embedded within the lens (paragraph 0049).
With respect to claim 5, Urbach further discloses the markings including a “positional placement indicator” (see fig 5A below, what is labeled as “4”). Specifically, a marking line at the 270 degree location i.e. from the center downward can inherently be considered as a “positional placement indicator” in the same way that applicant is using a marking line at the 270 degree location i.e. from the center downward as a “positional 
With respect to claim 6 and Urbach, the alignment members can inherently be considered as representing 0.25mm of optic zone offset. Specifically, applicant is not claiming any specific spacing distance and/or degrees of angle between alignment members that would specifically produce 0.25 degrees of offset. As such, the alignment members can inherently be considered to “represent” anything including representing a specific amount of optic zone offset.
With respect to claim 7, Urbach further discloses the alignment members forming a baseline circular mark (fig 5A, to the extent this is understood). Specifically, connecting all of the marks indicated as “2” above in the fig 5A representation can be inherently be connected and be considered as a “baseline circular mark” (to the extent this is understood). In the alternative, the innermost circle of Fig 5A can be considered as a “baseline circular mark” (to the extent this is understood). 
With respect to claim 8, applicant is not claiming that the lens comprises “visible numerical degree representations”. Instead, applicant is claiming that the azimuth indicators “comprise degree measurements”. As stated above, what is considered to be “3” above in the fig 5A representation above can be considered as the “azimuth 
With respect to claim 9 and Urbach, the azimuth indicators can inherently be considered as representing positional optic zone offset. Specifically, applicant is not claiming any specific spacing distance and/or degrees of angle between azimuth members that would specifically produce optic zone offset. As such, the azimuth indicators can inherently be considered to “represent” anything including representing positional optic zone offset. 
With respect to claim 10, Urbach discloses the ophthalmic lenses as a contact lens (abstract). The surfaces of the contact lens will inherently be spherical or aspherical i.e. one or the other thereby satisfying the claimed “said lens comprises a spherical or aspherical ophthalmic lens”. 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heavyside publication number 2018/0210230.
	With respect to claim 1, Heavyside discloses the limitations therein including the following: an ophthalmic lens (abstract). The claimed “decentration diagnostic device” is set forth in the preamble and need not be given patentable weight. Furthermore, the claimed “decentration diagnostic device” is not claiming any additional structure and, at best, is merely describing a method of using the ophthalmic lens. It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Heavyside further discloses the ophthalmic lens having visible markings on a surface (fig 6C, abstract, paragraphs 0024-0030, 
	 

    PNG
    media_image2.png
    709
    698
    media_image2.png
    Greyscale

With respect to claim 2, Heavyside further discloses the markings as embedded within the lens (paragraph 0030 i.e. laser etched).
With respect to claim 3, Heavyside further discloses the markings as laser etched within the lens (paragraph 0030 i.e. laser etched).
With respect to claim 4, Heavyside further discloses the markings as comprising permanent ink (paragraph 0030). 
With respect to claim 5, Urbach further discloses the markings including a “positional placement indicator” (see fig 6C paragraph 0025). Specifically, Heavyside discloses that the markings can be placed every 45 degrees around the circumference of the lens (paragraph 0025). Therefore, a marking line at the 270 degree location i.e. from the center downward can inherently be considered as a “positional placement indicator” in the same way that applicant is using a marking line at the 270 degree location i.e. from the center downward as a “positional placement indicator”. Furthermore, the claimed “positional placement indicator” is not claiming any additional structure and, at best, is merely describing a method of using the ophthalmic lens. It has been held that the presence of process limitations in a product claim, which product 
With respect to claim 6 and Heavyside, the alignment members can inherently be considered as representing 0.25mm of optic zone offset. Specifically, applicant is not claiming any specific spacing distance and/or degrees of angle between alignment members that would specifically produce 0.25 degrees of offset. As such, the alignment members can inherently be considered to “represent” anything including representing a specific amount of optic zone offset.
With respect to claim 7, Heavyside further discloses the alignment members forming a baseline circular mark (fig 6C, to the extent this is understood). Specifically, all of the dots “2” or marks “3” can be inherently be considered as a “baseline circular mark” (to the extent this is understood). 
With respect to claim 8, Heavyside further discloses the alignment members at regular degree intervals (paragraph 0025). Furthermore, what are being considered as “azimuth indicators” are inherently located at different azimuth degrees around the circumference and therefore inherently “comprise degree measurements”.    
With respect to claim 9 and Heavyside, the azimuth indicators can inherently be considered as representing positional optic zone offset. Specifically, applicant is not claiming any specific spacing distance and/or degrees of angle between azimuth members that would specifically produce optic zone offset. As such, the azimuth indicators can inherently be considered to “represent” anything including representing positional optic zone offset. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbach. 
With respect to claim 3, it is presumed that applicant is claiming the markings comprising laser etchings. Urbach discloses that the markings can be formed by etching (paragraph 0049) but does not specifically disclose this as being “laser etched”. The examiner takes Judicial Notice that it is well known in the art of lens markings and engravings to have etched lenses formed by laser etching for the purpose of providing precise small markings on a lens surface. Therefore, it would have been obvious to one 
Prior Art Citations
Silvestrini publication number 2006/0118263 is being cited herein to show an ophthalmic lens that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. Specifically, with respect to figure 28, the innermost ring of holes and corresponding aligned middle ring of holes can be considered as the “radially extending markings” (these circles being radially aligned), the outermost ring of holes can be considered as the “circumferential alignment members” and outmost ring of slits can be considered as the “azimuth indicators”.  
	Abe publication number 2019/0187487 is being cited herein to show an ophthalmic lens that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. Specifically, with respect to figure 2, the horizontal dashed lines could be considered as the radially extending markings and the semi-circular markings MLF can be considered as both the “circumferential alignment members” and as the “azimuth indicators”.  
	 Wichterle patent number 4,322,139 is being cited herein to show an ophthalmic 
lens that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive (see fig 2).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 14, 2022